DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/14/2022 has been entered. Claims 1-12 and 14-20 remain pending in the application. Claim 21 is new. Applicant’s amendments to the Claims have overcome each and every objection and 112(a) rejection previously set forth in the Non-Final Office Action mailed on 04/04/2022. 
	
Response to Arguments
Applicant's arguments filed on 06/14/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments wherein “…Myerson does not include disclosure for a first face comprising a first frame leg, a second frame leg, a top frame leg, and an intermediate arm, and Tsui was cited for allegedly teaching an intermediate arm… Tsui fails to contain any disclosure, teaching, or suggestion that a display, such as a digital monitor would connect to a face of a signage system by attaching the display to a top frame leg and to an intermediate arm. Even assuming the Office Action's interpretation that the faces are suitable for display or indicia, there is no inference that such a display or indicia would attach to a top frame leg and to an intermediate arm of the sign as recited in the amended claims. Rather, the portion of Tsui's design that could be considered a "face" is located entirely below the portion annotated as an intermediate arm… Myerson actually teaches away from such a configuration… applicant submits that neither Myerson nor Tsui discloses a Y-frame mount comprising a frame with the claimed design…”, examiner asserts that Myerson and Tsui taught the structures of the claimed invention as outlined in the non-final office action. However, due to applicant’s amendment, Myerson and Tsui are not relied upon for the rejections set forth below.

Claim Objections
Claim 19 is objected to because of the following informalities:  “a first advertising display” in line 3 should read “a third advertising display”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, 16, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ruttenberg (US 20040103570 A1) in view of Murray et al. (US 20070063873 A1) and Lee (US 20190289756 A1).

    PNG
    media_image1.png
    734
    990
    media_image1.png
    Greyscale

Claim 1, Ruttenberg teaches a signage system (Fig. 3-7 and 21 show a signage system 10) comprising:
a stand (Fig. 21 shows a stand) comprising:
an extension having a bottom end and a top end (Fig. 21 shows an extension having a bottom end and a top end);
a Y-frame mount having a Y-frame base (Fig. 6 shows Y-frame base 46, 26), a first face, and a second face, wherein the first face extends at a first angle from a top surface of the Y-frame base and the second face extends at a second angle from the top surface of the Y-frame base (annotated Fig. 6 shows a first face, a second face, and the first face extends at a first angle from a top surface while the second face extends at a second angle from the top surface of the Y-frame base), wherein the first face comprises a first frame leg (Fig. 6 shows a first frame leg 48), a second frame leg (Fig. 6 shows a second frame leg 50), a top frame leg (Fig. 6 shows a top frame leg 44), and
an intermediate arm (Fig. 6 shows an intermediate arm 52), wherein the intermediate arm is coupled to each of the first frame leg and the second frame leg and is further disposed between the top frame leg and the top surface of the Y-frame mount (Fig. 6 shows intermediate arm 52 is coupled to each of the first frame leg 48 and the second frame leg 50 and is disposed between the top frame leg 44 and the top surface of the mount); and
at least one display mounted on the stand (Fig 6 shows at least one display 12), said at least one display comprising:
a first digital monitor mounted on the first face (Fig. 6 shows the display 12 is mounted on the first face; para. 0045 states the display 12 is preferably a liquid crystal display), wherein said first digital monitor is attached at the intermediate arm of the first face (Fig. 6 shows display 12 is attached at the intermediate arm 52).
Ruttenberg fails to explicitly disclose (1) a base and the bottom end of the extension is attached to the base, and (2) the top of the extension is connected to the mount. However, Murray teaches a signage system (ref. 1) having an extension with a bottom end and a top end (Fig. 1 show an extension 3 with a bottom and a top end), a mount (Fig. 1-5 show a mount), at least one display (ref. 4), wherein the display is a digital monitor (para. 0028), (1) a base adapted to be placed on a ground surface (Fig. 1 and 6 show a base 2 adapted to be placed on a ground surface); said bottom end connected to the base (Fig. 1 and 6 show the bottom end of extension 3 is connected to the base 2); and (2) wherein the mount is connected to the top end of the extension (Fig. 1-5 show the top end of extension 3 is connected to the top end of the mount).
Ruttenberg and Murray are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. signage systems. With regard to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruttenberg’s signage system (ref. 10) to incorporate the teachings of Murray to have a base (Murray, ref. 2) adapted to be placed on a ground surface and have the bottom end of the extension be connected to the base; more specifically, the bottom end of Ruttenberg’s extension (the extension shown in Fig. 2) is attached to the base (Murray, ref. 2). The motivation to add a base would be to allow the sign to be moved around, while having the extension connected to the base provides support to the extension and the mount.
With regard to missing limitation (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ruttenberg’s signage system (ref. 10) to incorporate the teachings of Murray to have the top end of the extension (Ruttenberg’s extension shown in Fig. 21) connected to the Y-frame mount. The motivation would have been because this allows for better visibility of the sign.
Ruttenberg as modified fails to disclose that first digital monitor is attached to the first face at the top frame leg. However, Lee teaches a signage system (ref. 20) having a base (Fig. 1-5 show a base), an extension with a bottom end and a top end (Fig. 1-5 show an extension 28 with a bottom and a top end), a mount (Fig. 5 shows mount) having a top frame leg (Fig. 5 shows top frame leg 60, i.e. the upper leg 60 shown in the figure) and an intermediate arm (Fig. 5 shows intermediate arm 60, i.e. the lower 60 shown in the figure), at least one display (ref. 24) comprising a first digital monitor (para. 0056), wherein said first digital monitor is attached to the first face at the top frame leg and at the intermediate arm of the first face (Fig. 5 shows the first digital monitor is attached at the top frame leg 60 and at the intermediate arm 60).
Ruttenberg, Murray, and Lee are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. signage systems. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruttenberg’s signage system (Ruttenberg’s system 10 modified by Murray) to incorporate the teachings of Lee to have the display (Ruttenberg, ref. 12) be attached at the top frame leg (Lee, ref. 60). The motivation would have been because this provides a more secure attachment of the display to the mount.
Claim 2, Ruttenberg teaches wherein said at least one display further comprises a second digital monitor mounted on the second face (para. 0045, lines 1-4, “all sides of the triangular design for the advertising display 10 may be electronic panel displays 12 so that the view shown in FIG. 4 would be replicated for all three sides 13, 14 and 16 of the advertising display 10”).
Claim 3, Ruttenberg teaches wherein the second face comprises a first frame leg (ref. 82), a second frame leg (ref. 50), a top frame leg (ref. 24). Ruttenberg fails to teach an intermediate arm on the second face. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruttenberg’s signage system (Ruttenberg’s system 10 modified by Murray and Lee) to have an intermediate arm (Ruttenberg, ref. 52) on the second face (Ruttenberg, annotated Fig. 6). The motivation would have been because the intermediate arm allows for a second mounting surface for the second digital monitor.
Claim 4, Ruttenberg teaches wherein a third face is formed between the first frame leg of the first face and the first frame leg of the second face (annotated Fig. 6 shows a third face formed between the first frame leg 48 of the first face and the first frame leg 82 of the second face), and wherein said at least one display further comprises a third display mounted on the third face (para. 0045, lines 1-4).
Claim 5, Ruttenberg as modified fails to teach a fourth display mounted on a fourth face of the stand. However, Murray teaches wherein said at least one display further comprises a fourth display mounted on a fourth face of the stand (Fig. 4 shows a fourth face 13, i.e. the top face, has a fourth display 5 mounted on it; para. 0029, lines 9-12).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruttenberg’s signage system (Ruttenberg’s system 10 modified by Murray and Lee) to incorporate the teachings of Murray to have a fourth display on a fourth face, i.e. the top surface of Ruttenberg’s signage system. The motivation would have been because this allows for more signs to be displayed.
Claim 12, Ruttenberg as modified above (see combinations and motivations regarding claim 1) teaches a method of presenting advertising to customers comprising:
providing a signage system (Ruttenberg: Fig. 3-7 and 21 show a signage system 10) comprising:
a stand (Ruttenberg: Fig. 21 shows a stand) comprising:
a base adapted to be placed on a ground surface (Murray: Fig. 1 and 6 show a base 2 adapted to be placed on a ground surface);
an extension having a bottom end and a top end (Ruttenberg: Fig. 21 shows an extension having a bottom end and a top end), said bottom end connected to the base (Murray: Fig. 1 and 6 show the bottom end of extension 3 is connected to the base 2);
and a Y-frame mount having a Y-frame base (Ruttenberg: Fig. 6 shows Y-frame base 46, 26), a first face, and a second face, wherein the first face extends at a first angle from a top surface of the Y-frame base and the second face extends at a second angle from the top surface of the Y-frame base (Ruttenberg: annotated Fig. 6 shows a first face, a second face, and the first face extends at a first angle from a top surface while the second face extends at a second angle from the top surface of the Y-frame base), wherein the first face comprises a first frame leg (Ruttenberg: Fig. 6 shows a first frame leg 48), a second frame leg (Ruttenberg: Fig. 6 shows a second frame leg 50), a top frame leg (Ruttenberg: Fig. 6 shows a top frame leg 44), and
an intermediate arm (Ruttenberg: Fig. 6 shows an intermediate arm 52), wherein the intermediate arm is coupled to each of the first frame leg and the second frame leg and is further disposed between the top frame leg and the top surface of the Y-frame mount (Ruttenberg: Fig. 6 shows intermediate arm 52 is coupled to each of the first frame leg 48 and the second frame leg 50 and is disposed between the top frame leg 44 and the top surface of the mount), wherein the Y-frame mount is connected to the top end of the extension (Murray: Fig. 1-5 show the top end of extension 3 is connected to the top end of the mount);
mounting at least one display on the stand (Ruttenberg: Fig 6 shows at least one display 12 mounted), said at least one display comprising:
a first digital monitor mounted on the first face (Ruttenberg: Fig. 6 shows the display 12 is mounted on the first face; para. 0045 states the display 12 is preferably a liquid crystal display), wherein said first digital monitor is attached to the first face at the top frame leg (Lee: Fig. 5 shows the first digital monitor is attached at the top frame leg 60) and at the intermediate arm of the first face (Ruttenberg: Fig. 6 shows display 12 is attached at the intermediate arm 52); and
receiving information wirelessly to be displayed on the at least one display (Ruttenberg: para. 0046, lines 1-8).
Claim 16, Ruttenberg as modified above (see combinations and motivations regarding claims 1-3) a signage stand (Ruttenberg: Fig. 21 shows a signage stand) comprising:
a base adapted to be placed on a ground surface (Murray: Fig. 1 and 6 show a base 2 adapted to be placed on a ground surface);
an extension having a bottom end and a top end (Ruttenberg: Fig. 21 shows an extension having a bottom end and a top end), said bottom end connected to the base (Murray: Fig. 1 and 6 show the bottom end of extension 3 is connected to the base 2);
and a Y-frame mount (Ruttenberg: Fig. 6 shows Y-frame mount) connected to the top end of the extension (Murray: Fig. 1-5 show the top end of extension 3 is connected to the top end of the mount), said Y-frame mount comprising:
a Y-frame base (Ruttenberg: Fig. 6 shows Y-frame base 46, 26), a first face, and a second face (Ruttenberg: annotated Fig. 6 shows a first face, a second face), said first face formed by a first frame leg (Ruttenberg: Fig. 6 shows a first frame leg 48), a second frame leg (Ruttenberg: Fig. 6 shows a second frame leg 50), a top frame leg (Ruttenberg: Fig. 6 shows a top frame leg 44), and an intermediate arm (Ruttenberg: Fig. 6 shows an intermediate arm 52), wherein the intermediate arm is coupled to each of the first frame leg and the second frame leg and is further disposed between the top frame leg and the top surface of the Y-frame mount (Ruttenberg: Fig. 6 shows intermediate arm 52 is coupled to each of the first frame leg 48 and the second frame leg 50 and is disposed between the top frame leg 44 and the top surface of the mount), said first face extending at a first angle from a top surface of the Y-frame base (Ruttenberg: annotated Fig. 6 shows the first face extends at a first angle from a top surface), said second face formed by a first frame leg (Ruttenberg: ref. 82), a second frame leg (Ruttenberg: ref. 50), a top frame leg (Ruttenberg: ref. 24), and an intermediate arm (Ruttenberg: duplicate intermediate arm 52), wherein the intermediate arm is coupled to each of the first frame leg and the second frame leg and is further disposed between the top frame leg and the top surface of the Y-frame mount (Ruttenberg: duplicate intermediate arm 52 is coupled to each of the first frame leg 82, and the second frame leg 50 and is disposed between the top frame leg 24 and the top surface of the mount); and
said second face extending at a second angle from the top surface of the Y- frame base (Ruttenberg: annotated Fig. 6 shows the second face extends at a second angle from the top surface), wherein the first angle is equal to the second angle (Ruttenberg: annotated Fig. 6 shows the first and second angles are equal), wherein the first face and the second face are each configured to receive a display thereon (Ruttenberg: para. 0045, lines 1-4), and
wherein a first display is attached to the first face (Ruttenberg: Fig. 6 shows first display 12 is mounted on the first face) at the top frame leg (Lee: Fig. 5 shows the first digital monitor is attached at the top frame leg 60) and at the intermediate arm of the first face (Ruttenberg: Fig. 6 shows display 12 is attached at the intermediate arm 52) and a second display is attached to the second face (Ruttenberg: para. 0045, lines 1-4) at the top frame leg (Lee: Fig. 5 shows the first digital monitor is attached at the top frame leg 60) and at the intermediate arm of the second face (Ruttenberg: duplicate intermediate arm 52).
Claim 19, Ruttenberg teaches Ruttenberg teaches wherein a third face is formed between the first frame leg of the first face and the first frame leg of the second face (annotated Fig. 6 shows a third face formed between the first frame leg 48 of the first face and the first frame leg 82 of the second face), and wherein the third face is configured to receive a first advertising display (para. 0045, lines 1-4).
Claim 21, Ruttenberg as modified teaches the base further comprises at least one attachment point for receiving at least one anchor to secure the base to the ground surface (Murray, para. 0023 and Fig. 1 and 6).

Claims 7-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruttenberg (US 20040103570 A1) in view of Murray et al. (US 20070063873 A1) and Lee (US 20190289756 A1), as applied to claims 1 and 12 above, and further in view of Phinney (US 6250003 B1) and Rockola et al. (US 2171345 A).
Claim 7, Ruttenberg as modified fails to teach a sign having a lower display. However, Phinney teaches a signage system (ref. 10) having an extension (ref. 92) and at least one display, wherein said at least one display further comprises a first lower display mounted below the Y-frame mount and surrounding the extension (Fig. 1-3 show a first lower display 12 mounted below an upper display and surrounding an extension. While the upper display is not a Y-frame, the combination of the lower display of Phinney with all the structures of Ruttenberg as listed above reads on this limitation.), said first lower display comprising an advertising board (Fig. 1-3 show the first lower display 12 is comprised of an advertising board).
Ruttenberg, Murray, Lee, and Phinney are considered analogous to the claimed invention because they are in the same field of endeavor, i.e. signage systems. Although Phinney does not explicitly show a base, it is common knowledge that parking meters have bases as evidence by the parking meter in Fig. 1 of Rockola. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruttenberg (Ruttenberg’s signage system 10 modified by Murray and Lee) to incorporate the teachings of Phinney to add a lower display around Ruttenberg’s extension because this allows for more advertising space which, in turn, increases the revenue of the sign’s owner.
Claim 8, Ruttenberg as modified teaches a second lower display (Phinney, ref. 16) spaced apart from the first lower display (Phinney, ref. 12).
Claim 9, Ruttenberg teaches wherein said at least on display further comprises a third upper display (para. 0045, lines 1-4). Ruttenberg fails to teach a first and second lower display. However, Phinney teaches a first lower display (ref. 12), and a second lower display (ref. 16), wherein the first lower display and the second lower display are mounted below the Y-frame mount and surrounding the extension (Fig. 1-3 show first lower display 12 and second lower display are mounted below an upper display and surrounding an extension).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruttenberg (Ruttenberg’s signage system 10 modified by Murray and Lee) to incorporate the teachings of Phinney to add a lower display around Ruttenberg’s extension because this allows for more advertising space which, in turn, increases the revenue of the sign’s owner.
Ruttenberg as modified fails to teach that the third display, first lower display, and second lower display are a unitary display assembly. However, the court has held that the use of a one piece construction instead of the structure disclosed by Ruttenberg and Phinney would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See also MPEP § 2144.04. The motivation to make the displays unitary would have been because this allows for easier manufacturing.
Claim 14, Ruttenberg as modified above (see combinations and motivations regarding claims 1 and 7) teaches mounting an additional display assembly on a lower portion of the stand surrounding the extension (Phinney: Fig. 1-3 show an additional lower display assembly surrounding an extension).
Claim 15, Ruttenberg as modified fails to explicitly disclose a lower display comprising a closed side and an open side. However, Phinney teaches wherein the additional display assembly comprises a first lower display spaced apart from a second lower display (Fig. 1-3 show a first lower display spaced apart from a second lower display), a closed side (Fig. 2-3 show a closed side at reference 14), and an open side (Fig. 2-3 show an open side), the method further comprising:
sliding the open side around the extension and anchoring the first lower display to the second lower display across the open side (As shown in Fig. 2-3, the open side is slid onto the extension and the first display 12 and second display 16 are anchored across the open side using latch 32 and latch aperture 35).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruttenberg (Ruttenberg’s signage system 10 modified by Murray, Lee, and Phinney )to incorporate the teachings of Phinney to add a lower display assembly that can easily slide on or off the extension because this allows for easy attachment or removal of the lower display assembly, which in turn allows for the content on the display to be easily changed.

Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruttenberg (US 20040103570 A1) in view of Murray et al. (US 20070063873 A1) and Lee (US 20190289756 A1), as applied to claim 1 above, and further in view of Smith (US 9286815 B1).
Claim 10, Ruttenberg as modified fails to explicitly disclose a hollow extension. However, Smith teaches a signage system (ref. 10) having a base (ref. 20), at least one display (ref. 60), an extension (ref. 42), wherein the extension is hollow and configured to receive at least one cable therethrough for providing power to the at least one display (Fig. 1-3 show extension 42 is hollow with one cable 54 going through it to provide power to the sign; col. 2, line 1, and col. 2, lines 2-5).
Ruttenberg, Murray, Lee, and Smith are all considered analogous to the claimed invention because they are in the same field of endeavor, i.e. signage systems. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruttenberg (Ruttenberg’s signage system 10 modified by Murray and Lee) to incorporate the teachings of Smith to make the extension (Ruttenberg’s extension shown in Fig. 21) hollow and have a power cable going through the extension. The motivation would have been because this provides power to the electrical components of the display while keeping the power cable hidden and protected from the outside environment.
Claim 11, Ruttenberg as modified fails to explicitly disclose a base having a power source. However, Smith teaches wherein the base further comprises a power source for charging the at least one display (Fig. 3 shows base 20 contains a rechargeable battery 32 to charge the display; col. 2, lines 20-24).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ruttenberg (Ruttenberg’s signage system 10 modified by Murray, Lee, and Smith)to incorporate the teachings of Smith to add a power source in the base (Murray, ref. 2) of the sign. The motivation would have been because this allows the sign to be portable.
Claim 17, Ruttenberg as modified above (see combinations and motivations regarding claims 1-3 and 11) teaches wherein the base comprises a power source (Smith: Fig. 3 shows base 20 contains a rechargeable battery 32 to charge the display; col. 2, lines 20-24).
Claim 18, Ruttenberg as modified above (see combinations and motivations regarding claims 1-3 and 10) teaches wherein the extension is hollow and configured to receive at least one cable therethrough for charging the display (Smith: Fig. 1-3 show extension 42 is hollow with one cable 54 going through it to provide power to the sign; col. 2, line 1, and col. 2, lines 2-5).

Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Idems et al. (US 8472174 B2) teaches a signage system having a base, and extension, a frame mount having a base a first face and a second face, and at least one display mounted. However, Idems does not teach an intermediate arm or lower displays.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631